FAY, Circuit Judge,
specially concurring:
While concurring in Judge Clark’s scholarly opinion, I feel compelled to add a short personal observation.
Class actions are unique creatures with enormous potential for good and evil. This valuable tool will' only serve the ends of justice if Rule 23 of the Federal Rules of Civil Procedure is followed strictly. If writing on a clean slate, I would hold that Rowe was never a class action because it was never certified as such. Prior decisions of this Court bind us to a contrary conclusion. The case before us today highlights one of the consequences inherent in ignoring the requirements of Rule 23.
Certainly Herman Johnson should not be barred. Rowe was not certified as a class action and no notice was issued in accord with Rule 23(c) whether as a (b)(2) or (b)(3) class. As a matter of fact, Rowe was only a class action because we said it was! Section III of this opinion points out some of the problems created by our failure to adhere to those procedures outlined in Rule 23. This should serve as a “cautionary signal” to all of us.